Exhibit 10.1

June   , 2011

Employee Name

Via Hand Delivery:

Dear       :

The Universal Technical Institute, Inc. (“UTI”) Board of Directors has approved
a special [bonus and/or grant of stock] to you on the terms set forth in this
letter. This special [bonus and/or grant of stock] is being given to you [to
recognize your efforts] and/or [to continue to motivate and retain you] during
this particularly difficult regulatory environment which effects UTI and others
in the proprietary education industry.

Under the terms of this special [bonus and/or grant of stock] you and UTI agree:



  1.   You will remain in your current position with the duties and obligations
that you currently hold and such other duties and/or positions as may be
assigned to you by your supervisor from time to time. You will continue to use
your best efforts in your position and to satisfactorily perform your duties and
responsibilities.



  2.   If you remain employed by UTI through the date(s) listed below and are in
Good Standing as defined below, UTI agrees to pay to you the following
[bonus/grant]:

[Retention dates and bonus/grant]

The awards listed above are gross amounts and do not include deductions for
taxes or any other appropriate payroll deductions.



  3.   In order to receive the [bonus/grant] provided in this agreement, you
must be in “Good Standing” and be actively employed and not on a leave as of the
dates listed for the bonus or grant. “Good Standing” means that you have not
received a demotion, a Performance Advisement, improvement or coaching plan,
Final Warning or other written disciplinary or coaching document within six
(6) months prior to the scheduled payout or grant dates. Further, in order to
receive the [bonus/grant] provided, you must be performing in a satisfactory
manner as determined by your supervisor, at his or her discretion.

4. The terms of this letter are in addition to any other agreements you may have
with the Company.



  5.   This is not a guarantee or contract of employment and is designed only to
provide additional compensation to you in the event you are employed by UTI
until at least the dates set forth above. You remain an employee “at will” and
you may be terminated by UTI at any time, for any reason, with or without
notice. UTI reserves the right to change your pay at any time. You may also
voluntarily end your employment with UTI at any time but will not receive the
bonus and/or grants provided in this agreement. In the event you are terminated
due to poor performance, misconduct or any other involuntary reason, you will
not be entitled to any of the payments and/or grants described herein.

6. In further consideration of the Company’s promises to you in this letter, you
also agree to maintain in strictest confidence the terms and existence of this
agreement. In the event you breach this confidentiality provision, UTI shall be
excused from further performing any of its obligations described in this
agreement.

If you agree to the terms set forth in this letter, please sign below and return
this letter to me. I have enclosed a copy of this letter for your files. We look
forward to working with you in the coming months and appreciate your service to
UTI.

Sincerely,

AGREED:       

Employee Name

Date:       

